DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-13, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gunn (US 5458383 A), herein referred to as Gunn.
Regarding claim 1, Gunn teaches a system (10) useable to barricade a door (18), comprising: 
an anchor (50) comprising an upper portion and a lower portion, wherein the lower portion is configured to be insertable in an opening (48) in a floor (16) proximate to an inside surface (“proximate” merely meaning “near”, not necessarily on the same side) of the door; and 
a lock affixable to the door (22, 36, 32, 34), wherein the lock comprises a stop (36 stops bolts 32), a key plate (22), and a cross member (32), wherein when the lock is affixed to the door the stop is configured to be proximate to an outside surface of the door (on the inside of the garage), the key plate is configured to be proximate to the inside surface of the door, and the cross member is configured to connect the stop and the key plate through an opening (34) in the door; 
wherein the upper portion is configured to engage the key plate when the lower portion is inserted in the opening in the floor (as seen in Figure 2).
Regarding claim 2, Gunn teaches the system of claim 1, wherein the lower portion and the opening in the floor are cylindrical, (as seen in Figure 2 and 3).
Regarding claim 9, Gunn teaches the system of claim 1, wherein an inside surface (24) of the key plate (22) is configured to contact the inside surface of the door, and an inside surface of the stop (36) is configured to contact the outside surface of the door, when the lock is affixed to the door (as seen in Figure 3).  
Regarding claim 10, Gunn teaches the system of claim 1, wherein the lower portion is configured to be vertically inserted into the opening in the floor (as seen in Figure 2 and 3).
Regarding claim 11, Gunn teaches the system of claim 1, wherein the key plate (22) comprises a channel (44, 46), and wherein the lower portion is configured to be insertable through the channel to insert the lower portion in the opening in the floor, wherein the upper portion is configured to engage the channel of the key plate when the lower portion is inserted in the opening in the floor (as described in Column 2, Lines 56-64 and seen in Figures 2 and 3).  
Regarding claim 12, Gunn teaches the system of claim 11, wherein the channel, the opening in the floor, the upper portion and the lower portion, are each cylindrical (as seen in Figure 2 and 4).  
Regarding claim 13, Gunn teaches the system of claim 11, wherein a cross section of the upper portion and the lower portion are equally size (as seen in Figure 2, the lower portion that goes into the opening in the floor and the upper portion that engages the channel are of equal size). 
Regarding claim 20, Gunn teaches the system of claim 1, wherein the upper portion is configured to engage the key plate (via the channel 44, 46) when the lower portion is inserted in the opening in the floor and when the door is closed in a door frame.

Claims 1 and 4-5 and 14-17 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Taylor et al. (US 8894110 B2) herein referred to as Taylor.
Regarding claim 1, Taylor teaches A system useable to barricade a door, comprising: an anchor (26) comprising an upper portion (68) and a lower portion (64), wherein the lower portion is configured to be insertable in an opening in a floor (along axis D1) proximate to an inside surface of the door; and a lock (22) affixable to the door, wherein the lock comprises a stop (flanges extending from the T-shape on either side of 36 that stop 68 from being pulled out), and a key plate (front plates 32), and a cross member(40a/b), wherein when the lock is affixed to the door the stop is configured to be proximate (near) to an outside surface of the door, and the key plate is configured to be proximate (near) to the inside surface of the door, and the cross member is configured to connect the stop and the key plate  (the cross member 40a/b connects the surfaces of the stop and the key plate) through an opening (38a/b) in the door when the lock is affixed to the door, wherein the upper portion is configured to engage the key plate when the lower portion is inserted in the opening in the floor.
With regard to claim 4, Taylor teaches the lock of claim 1, wherein the stop (flanges of 36) and cross member (40a/b) comprise an integrated piece (two parts joining together are integrated).
With regard to claim 5, Taylor teaches the lock of claim 1, wherein the cross member (40a/b) comprises a bolt, wherein the bolt is configured to connect to the key plate though an opening in the key plate (38a/b).  
With regard to claim 14, Taylor teaches the system of claim 1, wherein the upper portion (62) comprises a first key (68) and the key plate (32) comprises a second key (36), wherein the upper portion is configured to engage the key plate by connection of the first and second keys when the lower portion is inserted in the opening in the floor (as seen in Figure 3).  
With regard to claim 15, Taylor teaches the system of claim 14, wherein the first key (68) is configured to connect with the second key (36) by vertically inserting the first key into the second key, or by vertically inserting the second key into the first key, when the lower portion is vertically inserted into the opening in the floor (as seen in Figure 3).  
With regard to claim 16, Taylor teaches the system of claim 14, wherein the upper portion (62) comprises a first vertical planar surface (seen as the away-facing surface of 26 in Figure 2), and wherein the first key is positioned on the first vertical planar surface.  
With regard to claim 17, Taylor teaches the system of claim 16, wherein the second key (36) is formed on a second vertical planar surface (32) of the key plate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 8894110 B2) in view of Howard (US 20180371810 A1), herein referred to as Taylor and Howard respectively.
With regard to claim 6, Taylor teaches the system of claim 5, wherein the bolt (40a/b) comprises a threaded end.
Taylor fails to teach wherein the bolt comprises a nut wherein the nut is configured to affix to the threaded end of the bolt to connect the bolt to the key plate.   
Howard teaches a system for barricading a door, with a key plate (110) fastened to the door by a bolt (150), wherein the bolt comprises a threaded end (as seen in Figure 3), and further comprising a nut (160), wherein the nut is configured to affix to the threaded end of the bolt to connect the bolt to the key plate.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have used the bolt (150) and nut (160) of Howard in place of the bolt of Morin, providing a secure connection between the key plate and cross member (36, 38, 78), tightly securing the entire system of Morin. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Gunn (US 5458383 A) in light of Howard (US 20180371810 A1), herein referred to as Gunn and Howard respectively.
With regard to claim 18, Gunn teaches the system of claim 1, but fails to teach a receptacle in the hole (42) in the floor.
Howard teaches a door barricade system including a receptacle (140), wherein the receptacle is configured to be positioned in a hole (not labeled, but seen in Figure 1 and described in paragraph [0029]) in the floor proximate the inside surface of the door, wherein the receptacle comprises the opening (not labeled, but seen at the top of 140 in Figure 4) in the floor proximate to the inside surface of the door.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the receptacle of Howard to the hole of Gunn, providing a cleaner fit for the anchor than just a hole drilled into the floor.
With regard to claim 19, Howard teaches the system of claim 18, wherein an underside of the lower portion is configured to contact the receptacle when the anchor is placed in the receptacle (described in paragraph [0027], 140 can have a closed end… meant to engage with and stop the end of the pin).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James E Ignaczewski whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.I./Examiner, Art Unit 3675        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673